Citation Nr: 9934421	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  94-15 323	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for headaches.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1991 to 
December 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the Boston, Massachusetts Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Notice of 
Disagreement (NOD) with this decision was received in 
February 1993.  A Statement of the Case (SOC) was issued in 
June 1993.  The veteran's substantive appeal was received in 
July 1993.  In October 1993, the veteran, accompanied by his 
representative, testified at a hearing before a hearing 
officer at the RO (RO hearing).  In June 1996, the Board 
remanded this matter to the RO for further development.  The 
RO completed the required development and again certified the 
veteran's appeal to the Board.  In December 1998 the Board 
again remanded the veteran's claims which have since been 
returned tot he Board.  

In addition to the foregoing, the Board notes that the issues 
in appellate status previously included a claim for service 
connection for tinnitus.  This claim was granted by the RO in 
a May 1999 rating action.  Accordingly, it is no longer in 
appellate status and will not be further addressed herein.  


FINDING OF FACT

No competent medical evidence has been submitted suggesting 
that the veteran currently experiences bilateral hearing 
loss, headaches, or a left shoulder disorder. 


CONCLUSION OF LAW

The veteran's claims for service connection for bilateral 
hearing loss, headaches, and a left shoulder disorder are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) indicate that he 
was injured in a motor vehicle accident.  He was treated for 
a severe contusion and extensive abrasions of his left 
shoulder in September 1991.  During his separation 
examination in September 1991, the veteran complained of 
headaches and of hearing loss since mid July or early August 
1991.  The report from this examination revealed the presence 
of "Hi + Lo freq" hearing loss, but there were no 
musculoskeletal abnormalities noted on clinical evaluation.  
The audiologic evaluation which apparently provided the 
information substantiating the hearing loss, revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
25
30
25
20
LEFT
40
40
30
25
45

Another audiologic evaluation that was apparently conducted 
the same day revealed, pure tone thresholds, in decibels as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
5
LEFT
10
0
0
0
0

In October 1991, following his discharge, the veteran 
underwent an examination by a private physician, Dr. John R. 
Bogdasarian, an otolaryngologist.  The veteran complained of 
hearing loss.  The veteran denied frequent ear infections, 
but reported that he did have one 8 to 9 years earlier.  He 
had no otorrhea, vertigo, tinnitus, or any significant ear 
pain.  He reported exposure to acoustic trauma while in the 
military.  No history of Meniere's disease, syphilis, 
neurologic illness, or use of otoxic medication was reported.  

Clinical observation revealed normal tympanic membranes, and 
slight tympanosclerosis anteriorly on the right.  Middle ear 
spaces were observed to be well ventilated.  The veteran was 
able to hear a soft whisper from a distance of six inches in 
both ears.  His airways were adequate, and no lesions were 
noted.  The examiner diagnosed the veteran with "normal 
hearing" upon completing a "normal 
ear examination."  The examiner informed the veteran that 
"by all criteria, his hearing appeared to be completely 
normal" and that there was no evidence of underlying 
disease.  

In June 1992, the veteran underwent VA neurological and 
audiological examinations.  During the neurological 
examination the veteran reported the history of his in-
service vehicle accident.  He indicated that he injured his 
the left posterior part of his shoulder and shoulder blade.  
He reported experiencing pain in his arm and shoulder while 
lifting objects.  He described this as an ache and pain, and 
as a "funny" pressure sensation in his left posterior 
shoulder region.  Upon clinical observation the examiner 
found that the veteran tested normal to detailed testing in 
the upper and lower extremities on a motor and power 
examination.  A sensory examination showed normal response to 
both a pinprick and touch.  No asymmetries were noted, and 
the veteran had a negative Romberg.  His cerebellar and 
neurological examinations were normal.  His tandem gait and 
overall gait were normal.  The examiner diagnosed the veteran 
with a left shoulder bruise.

During his June 1992 VA audiology examination the veteran 
reported a history of exposure to acoustic trauma while in 
service.  Specifically, this was working in close proximity 
to diesel engines.  During this examination, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
0
5
LEFT
5
5
-5
-10
-5

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.  
The examiner concluded that the veteran's hearing was 
"within the normal range."

In October 1993, the RO received an April 1993 audiological 
report from the Daniels Hearing Center in Boston.  The report 
contains uninterpreted graphical data that does not appear to 
indicate pure tone thresholds in decibels any greater than 20 
in any of 6 tested frequencies.  Moreover, the 20 decibel 
threshold appears to have been noted at the 8,000 Hertz 
frequency.  Speech discrimination was observed to be 96 
percent bilaterally.  The examiner is listed only as C. Cox, 
and his or her medical credentials are not indicated anywhere 
on the report.

In October 1993, the veteran testified before a hearing 
officer at the RO.  The veteran indicated that he was injured 
in-service when the jeep in which he was driving rolled over.  
The veteran indicated that his injury consisted of a sore 
shoulder, and that he was given a week to rest after being 
injured.  The veteran indicated that he did not have any x-
rays taken of his shoulder at the time.  The veteran reported 
ongoing difficulty with lifting objects, and he indicated 
that he has sometimes experiences a deep-set muscle ache.  
The veteran also complained of experiencing headaches almost 
every day.  He testified that his headaches were aggravating 
and annoying, and that he did not take any medication to 
treat them.  The veteran reported missing work due to his 
headaches. He also indicated that he worked only 14 hours per 
week, and that was down from 34 to 40 hours per week.  He 
attributed his reduction in hours to his headaches.

The veteran also testified that he was exposed to acoustic 
trauma while on active duty in Saudi Arabia during his Gulf 
War service.  He testified that he was involved in the 
transportation of 500,000 vehicles from Saudi Arabia, back to 
their proper units.  He reported that he worked in close 
proximity to this engine noise without the benefit of ear 
protection.  The veteran indicated that he experiences a 
constant ringing or buzzing in his ears since being exposed 
to the engine noise in service.  
The veteran indicated that he underwent a hearing examination 
at the Boston University Medical Center.  That medical report 
was previously included in the veteran's claims folder.  

In October 1993, the hearing officer issued a decision that 
affirmed the RO's denial of the veteran's service connection 
claims.  In November 1993, the RO issued a Supplemental 
Statement of the Case (SSOC) that addressed the continued 
denial of the veteran's claims.  As noted above, in June 1996 
the Board remanded the veteran's appeal for further 
development.  The RO experienced some delay in carrying out 
this development as the veteran was discovered to be in jail 
until January 1998.  The veteran was scheduled for the 
medical examinations ordered by the Board's remand.  Those 
notification letters were returned to the RO as 
undeliverable.  In July 198, the veteran's representative 
attended a conference with the RO's Decision Review Officer 
(DRO).  The DRO obtained a new address for the veteran, and 
rescheduled the veteran for his examinations.  The veteran 
failed to report for the examinations that were apparently 
rescheduled to take place in August 1998.  

In August 1998, the RO issued a SSOC that addressed the 
veteran's nonappearance at two VA examinations.  The RO 
readjudicated the veteran's claims based upon all of the 
information of record.  The RO noted that the veteran and his 
representative had not responded to the RO's July 1996 letter 
requesting identification of all sources of his medical 
treatment.  The RO continued to deny the veteran's service 
connection claims at issue.     
 
In December 1998, the Board again remanded the veteran's case 
to the RO for development.  In April 1999, after consulting 
with the veteran's representative, the DRO rescheduled the 
veteran for the examinations for which he had previously 
failed to report.  The veteran failed to report for the 
examinations that the RO had apparently scheduled to take 
place in May 1999. 

II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999). 

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded resides with the 
veteran; if it is determined that he has not satisfied his 
initial burden of submitting evidence sufficient to show that 
his claim is well grounded, then his appeal must be denied, 
and VA does not have a "duty to assist" him in developing 
the evidence pertinent to his claim.  See Slater v. Brown, 9 
Vet. App. 240, 243 (1996); Murphy, 1 Vet. App. at 80-81.

In order for a claim for service connection to be well 
grounded, there must be competent medical evidence (lay or 
medical, as appropriate) of (1) current disability; (2) an 
in-service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service, provided that 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Hearing Loss

Impaired hearing is considered by the VA to be a disability 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; the thresholds for at least three of these 
frequencies are 26 or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran alleges that he currently experiences hearing 
loss, and that this is due to exposure to acoustical trauma 
from his active duty military service.  However, there is no 
competent evidence that the veteran currently suffers from a 
hearing loss recognized as a disability for VA purposes, as 
prescribed by 38 C.F.R. § 3.385.

As noted above, the veteran's June 1992 VA audiology 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
0
5
LEFT
5
5
-5
-10
-5

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.  
The examiner also concluded that the veteran's hearing was 
"within the normal range." 

The veteran's April 1993 audiological report from the Daniels 
Hearing Center in Boston contains only uninterpreted 
graphical data.  However, this data also does not appear to 
indicate the presence of hearing loss.  Speech discrimination 
was indicated to be 96 percent bilaterally. 

Accordingly, the criteria required to demonstrate a well-
grounded hearing loss claim has not been met.  The 
audiological evaluation results cited above do not show that 
the veteran has a hearing impairment considered a current 
disability for VA purposes, and the veteran has not 
presented, or indicated the existence of, any other competent 
evidence showing he currently has a bilateral hearing loss 
disability for VA purposes.  In the absence of competent 
evidence of the claimed disability there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).


Headaches

The veteran's SMRs from September 1991 indicate that the 
veteran complained of headaches along with a throbbing ache 
in both ears beginning in July or August 1991.  These 
conditions were treated with nasal decongestant.  The veteran 
was not diagnosed with a chronic headache condition while on 
active duty.  His June 1992 VA examination did not diagnose a 
headache condition.  While the veteran did testify to having 
frequent headaches during his RO Hearing, he failed to report 
for the three VA examinations that were scheduled for him 
subsequent to his hearing, in June 1998, August 1998, and May 
1999.

The veteran has presented no medical evidence showing a 
diagnosis of a chronic headache disability.  In the absence 
of medical evidence of a claimed disability there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, service connection for headaches must be denied.  


Left Shoulder 

The veteran's SMR's indicate that he was treated in service 
on August 31, 1991 on a follow-up basis for his left shoulder 
after his vehicle accident.  An examination on September 4, 
1991 noted that the veteran's left shoulder abrasion was 
healing, but that he still experienced tenderness.  On 
September 24, 1991, the veteran was examined status post 
motor vehicle accident.  The diagnosis at that time was of a 
severe contusion and extensive abrasion of the left shoulder 
(trapezius).  The records from the veteran's September 30, 
1991 demobilization examination are negative for complaints 
of pain or diagnosis of any on-going left shoulder 
disability.

During his June 1992 VA examination, the examiner noted the 
veteran's complaints of pain while using his left arm.  The 
examiner found that the veteran had normal results on motor, 
power, sensory, and neurological examinations.  The 
examiner's impression was of a left shoulder bruise.  During 
his October 1993 RO hearing, the veteran testified that he 
continued to have shoulder pain after service, and that he 
experienced difficulty in lifting objects with his left hand.  
He also indicated experiencing a deep-set muscle ache.  
However, as the veteran has not reported for his more 
recently scheduled VA examinations, there is no current 
medical evidence of record.

Here, as was the case with the veteran's headaches claim, 
there is no medical evidence of a current disability.  The 
veteran was treated in service for what appears to have been 
an acute condition.  There is no medical evidence of record 
that his left shoulder injury was ever a chronic injury. In 
addition, aside from his complaints of left shoulder pain and 
left arm limitation, there is no clinical evidence 
substantiating that the veteran experienced a left shoulder 
injury existed at any point after service.  Again, the fact 
that the veteran did not report for three VA examinations has 
potentially prevented him from submitting medical evidence of 
a current shoulder injury.  However, in the absence of 
medical evidence demonstrative of a current shoulder 
disability, the veteran has not presented a valid claim.  See 
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 144. 


Conclusion

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claims for 
service connection for hearing loss, headaches, or a left 
shoulder disability are well grounded, VA is under no "duty 
to assist" him in developing the evidence pertinent to his 
claims.  See Epps, 126 F.3d at 1468.  Moreover, the Board is 
aware of no circumstances in this case that would put VA on 
notice that any additional relevant evidence may exist that, 
if obtained, would make his claims well grounded.  See 
McKnight v. Gober, 131 F.2d 1483, 1485 (Fed. Cir. 1997).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for headaches is denied.  

Service connection for a left shoulder disorder is denied. 


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 

